     Case 2:18-cv-02744-KJM-KJN Document 86 Filed 07/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CLARENCE VERNE ELLESBURY,                            No. 2:18-cv-2744 KJM KJN P
12                        Plaintiff,
13             v.                                         ORDER
14   J. FERNANDEZ, et al.,
15                        Defendants.
16

17             On July 17, 2020, plaintiff filed a motion for a sixty days extension of time to respond to

18   defendants’ motion for summary judgment filed June 24, 2020. (ECF No. 84.) On July 17, 2020,

19   plaintiff also filed a motion to modify the scheduling order. (ECF No. 85.) In this motion,

20   plaintiff again requests an extension of time to respond to defendants’ summary judgment motion.

21             Good cause appearing, IT IS HEREBY ORDERED that:

22             1. Plaintiff’s motion for an extension of time (ECF No. 84) and motion to modify the

23   scheduling order (ECF No. 85) are granted;

24             2. Plaintiff is granted sixty days from the date of this order in which to file a response to

25   defendants’ summary judgment motion.

26   Dated: July 23, 2020

27

28   elle2744.36 (kc)
